Citation Nr: 0531317	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1970.   
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran testified at a Travel 
Board hearing before the undersigned.   
 

FINDING OF FACT

The veteran had a cervical spine injury prior to entering 
service and it did not permanently increase in severity 
beyond its natural progression during his period of active 
service.


CONCLUSIONS OF LAW

1.  Cervical spine injury clearly and unmistakably preexisted 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002).

2.  Cervical spine injury was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2002 and February 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the October 2003 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined and his VA and 
private medical records have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  The Board notes that the 
veteran's representative requests that an expert medical 
opinion be obtained.  The Board finds that this is not 
warranted.  A VA examination was conducted which was preceded 
by a review of the claims file and an opinion was rendered at 
that time.  The veteran was told that he could submit further 
evidence on his behalf.  VA has already obtained such an 
opinion.  Therefore, the Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Background

The veteran had active service from January 22, 1970 to March 
4, 1970.   

On January 21, 1969, the veteran was afforded a pre-induction 
examination.  No spine abnormalities were noted on 
examination nor did the veteran report any symptoms of spine 
disability.  On January 21, 1970, two private medical reports 
were received.  A report from the office of R.L.S., M.D., 
F.A.C.S. stated that the veteran was seen in this office on 
January 13, 1970.  His chief complaints were neck and back 
pain as well as pain in his right ankle which were due to 
injuries sustained in an automobile accident on July 20, 
1969.  X-rays were taken.  The second medical report 
pertained to the x-rays which showed that the lumbar spine 
was normal.  Also, the cervical spine was normal.  

On January 22, 1970, the veteran was seen for complaints of 
back and neck pain which were noted to be due to his 
automobile accident in July 1969.  On February 1, 1970, the 
veteran reported that he had headaches.  The next day, he 
related that he still had some neck pain and headaches.  His 
range of motion was good.  The examiner stated that there was 
no tenderness.  The following day, the veteran continued to 
complain of headaches.  

On February 4, 1970, the veteran was seen by the orthopedic 
department.  He complained of low back and cervical spine 
pain as well as headaches.  It was noted that the veteran had 
worn a neck brace for 2-3 months and had been off work 
because of his neck pain and headaches.  Examination of the 
neck revealed mild limitation of motion.  Reflexes and 
physiological strength were good.  X-rays showed subluxation 
of C1 on C2.  He was recommended for separation on the basis 
that this disability preexisted entry into service.  
According to a physical profile record on that same date, the 
veteran had instability of the vertebra due to trauma.  He 
was placed on Temporary U3 profile pending Medical Board 
processing.  His physical activities were limited.  On 
February 9, 1970, it was noted that the veteran had headaches 
and back pain due to his previous car accident and was 
awaiting Medical Board proceedings.  

On February 12, 1970, the veteran was afforded a separation 
examination.  It was noted that he had instability of C1 on 
C2 vertebrae due to trauma.  On February 16, 1970, the 
Medical Board proceedings were conducted.  It was determined 
that the veteran had instability of C1 on C2 vertebrae, due 
to trauma, which existed prior to service.  He was separated 
from the military under the provisions of paragraph 5-9a, 
Army Regulation 635-2000, for a condition which existed prior 
to service and had not been aggravated by service.  

In March 1980, private records show that the veteran was in 
another automobile accident.  His low back was injured, but 
there was no injury to the cervical spine indicated.  

In June 1984, the veteran injured his low back performing 
heavy lifting.  In August 1984, he reported that he was 
having neck pain.  The diagnosis was cervical strain.  A July 
1984 electromyography (EMG) was normal.  

In October 1988, the veteran injured his low back and neck 
lifting a heavy halibut.  It was noted that he had cervical 
pain and muscle spasm.  In a November 1988 record, it was 
noted that the veteran had chronic low back pain after he was 
in an automobile accident in 1969.  In 1984, his back pain 
recurred after lifting sheet rock.  In October 1988, he was 
lifting heavy boxes and again hurt his low back.  Currently, 
he also reported pain along his neck as well as the right 
shoulder and arm.  The findings on examination were 
suggestive of reaggravation of chronic low back pain.  
Possible facet problems were indicated.  There was no mention 
of cervical spine disability.  In December 1988, it was noted 
that the veteran had also had a prior injury to his neck in 
1969 in the automobile accident.  This had not given him any 
problems until lately.  Physical examination showed mild pain 
on motion.  There was no mention of any cervical spine 
problem during service.  Rather, it was noted that the 
current neck problems were most likely an aggravation if his 
prior cervical problems dated back to 1969 and that during 
the interim period, he had not had much problems with it.  

In February 1994, private records show that the veteran 
injured his neck in a work-related accident.  He had pain in 
the right neck and over C6-7.  Examination showed  tenderness 
on the right side of the paravertebral muscles and deltoid 
and sternomastoid muscles of the right side.  The veteran 
also had tenderness and weakness of the shoulder.  The 
impression was cervical sprain.  X-rays revealed no fracture 
of dislocations.  There was mild narrowing of C4-5.  An EMG 
was normal.  The veteran participated in physical therapy.  
The impression was severe cervical sprain and muscle spasm of 
the sterno clado mastoid.  

According to private August 1994 x-rays, the veteran has 
slight narrowing of C5-6 and C6-7 interspaces.  Small 
osteophytes or spurs were seen to arise from the vertebral 
bodies at those levels.  There was some impingement on the 
neural foramen on the right at the C5-6 level by the spur 
formation.  The other foramina appeared normally patent.  
There was no evidence of acute or subacute fracture and the 
bony structures were otherwise normal.  

In February 1995, it was noted that x-rays showed 
degeneration of the cervical spine at 2 levels.  The 
impression was  that this degeneration cold be related to a 
C4 or C5 or higher disc rupture.  

In June 1996, the veteran reported increasing neck pain.  
They continued.  In September 1996, a private evaluation was 
conducted.  At that time, the veteran reported that he had 
sustained a neck injury in 1994.  It was noted that a July 
1996 MRI was negative.  On past history, the physician noted 
that the veteran had a head and neck injury in 1969; a back 
injury in 1984; a neck injury in 1994; a shoulder, neck, and 
knee injury in 1994; and a back, neck, and shoulder injury in 
1996.  There was no mention of the veteran's military 
service.  The current diagnoses included cervical dorsal 
strain, related.  It was indicated that the veteran's 
preexisting neck injuries were retarding his recovery from 
current neck complaints.  

In a June 2002 letter, G.A.F., M.D. stated that the veteran 
sustained an injury to the cervical area during involvement 
in a motor vehicle accident in June 1969.  Thereafter, he was 
inducted into the military and passed the physical 
examination for entrance.  He has since complained of neck 
pain.  This physician stated that it was his opinion that it 
was probable that the neck pain resulted from an aggravation 
of his existing neck injury due to basic training.  This 
exacerbation had allowed a physical progression beyond the 
normal rate.  This physician had treated the veteran 
following his work injury, but he did not reference the work 
injury.  

In October 2002, the veteran was afforded a VA examination.  
The examiner reviewed the claims file.  The examiner noted 
the history of the 1969 automobile accident.  He indicated 
that the veteran had passed his physical examination for 
entry.   He thereafter underwent basic training for a short 
time and stated that he had increasing neck pain from 
crawling, doing the monkey bars, prolonged standing, and 
marching.  There was no acute injury.  The neck pain 
progressed and the veteran was seen in February 1970.  At 
that time, instability of C1 on C2 was noted and he was 
recommended for discharge which occurred in March 1970.  
Since that time, the veteran continued to have neck pain.  He 
had an MRI in June 2001 which showed disc degeneration at C5, 
C6, and C7, but there was no mention of the C1 or C2 areas.   
Physical examination resulted in a diagnosis of degenerative 
arthritis of the cervical spine with history of C1-C2 
instability.  It was the opinion of the examiner that it was 
less likely than not that his short period of time in the 
military aggravated the disability beyond the normal disease 
process.  

In February 2003, the veteran testified at a personal hearing 
at the RO before a hearing officer.  Thereafter, he testified 
at a Travel Board hearing in May 2005.  A review of these 
hearings and his  written correspondence shows the following 
contentions.  The veteran indicated that prior to service, he 
was in an automobile accident.  They delayed his entry by 
about 6 months to allow the problem to resolve.  He then 
passed the entrance examination, entered service, and went 
through boot camp.  He could not complete boot camp due to 
the preexisting injury to his neck.  He asserts that his 
preexisting neck injury was aggravated during service.  It 
worsened in severity during basic training and when he was 
beat up by a group of men.  After service, his neck continued 
to hurt all of the time.  

Analysis

The veteran was not in combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted previously, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).

In this case, on January 21, 1969, the veteran was afforded a 
pre-induction examination.  No spine abnormalities were noted 
on examination nor did the veteran report any symptoms of 
spine disability.  The veteran did not enter service until 
approximately one year later, on January 22, 1970.  However, 
as there was no indication of any defects of the cervical 
spine when he entered active duty, the veteran is entitled to 
a rebuttable presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In this case, the service medical records recorded a history 
of a preservice cervical spine injury, the veteran admitted 
that he suffered a preservice cervical spine injury, private 
and VA records show that the veteran had a cervical spine 
injury prior to entering service, and both a private 
physician and a VA physician have confirmed preservice 
cervical spine disability.  The Board finds that the medical 
records and the veteran's testimony are competent evidence 
that such clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that cervical spine injury existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that cervical spine injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that cervical spine injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting cervical spine injury was 
not aggravated by service.  The record shows that following 
the veteran's entry into service, he began complaining of 
neck pain within 2 weeks.   There was no trauma precipitating 
the inservice complaints.  The veteran now contends that he 
suffered trauma when he was assaulted.  This is not supported 
in the record.  The service medical records document numerous 
treatment dates for the neck pain.  There was never any 
mention that the veteran's neck had been injured in an 
assault.  The Board finds that absent the documentation of 
this alleged assault and since the contemporaneous record 
indicate no such trauma, the veteran's allegation is not 
credible in that regard.  The trauma referred to in the 
service medical records is clearly the preservice automobile 
accident.  During service, the veteran was treated numerous 
times for complaints of neck pain and x-rays showed 
subluxation of C1 on C2.  The inservice examiners opined that 
the veteran had instability of C1 on C2 vertebrae due to 
trauma which occurred prior to service.  The 
February 16, 1970, Medical Board determined that the veteran 
had instability of C1 on C2 vertebrae, due to trauma, which 
existed prior to service.  They determined that there was no 
inservice aggravation.  

In sum, the service medical records show that within 2 weeks 
of entry, the veteran began complaining of neck pain.  There 
was no inservice trauma.  Despite the veteran's allegations 
that basic training and a physical attack made his neck 
disability worse, the records only show treatment for 
complaints of neck pain, not that the underlying condition, 
as opposed to the symptoms, had worsened.  

There are two medical opinions regarding whether the 
veteran's cervical spine injury increased in severity during 
service.  A private examiner stated that it was his opinion 
that it was probable that the neck pain resulted from an 
aggravation of his existing neck injury due to basic 
training.  This exacerbation had allowed a physical 
progression beyond the normal rate.  Conversely, a VA 
examiner opined that it was less likely than not that his 
short period of time in the military aggravated the 
disability beyond the normal disease process.  The Board 
finds that the VA examiner's opinion is more probative.  The 
VA examiner reviewed the records.  He specifically stated 
that the claims file was reviewed.  The private examiner did 
not.  In fact, the private examiner had treated the veteran 
for post-service spine injury, but never mentioned that in 
his opinion.  The VA examiner went into detail with regard to 
the inservice treatment of the complaints of neck pain and 
the preceding automobile accident.  The private examiner did 
not do so.  The VA examiner's opinion is consistent with the 
service medical records and addressed those records.  The 
private opinion did not do so.  The Board attaches more 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  In light of the foregoing, the VA opinion is 
more probative.

The other post-service medical evidence shows that the 
veteran unfortunately has suffered several spine injuries.  
These records do not reflect that the veteran's cervical 
spine injury, sustained in 1969, was aggravated during 
service.  Rather, they make no mention of the veteran's 
military service at all and only show that the 1969 cervical 
spine injury has been aggravated post-service, not within 
service.  

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, and 
has determined that there was no aggravation of the 
preexisting cervical spine injury.  The Board's finding that 
the preservice cervical spine injury did not undergo an 
increase in severity during service and the conclusion that 
there was no aggravation during service are further supported 
by the opinion of the VA physician which is more probative 
than the opinion of the private physician, for the reasons 
previously stated.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that his neck injury was aggravated during his period of 
active service does not constitute competent evidence because 
he is not competent to make such an allegation, as this 
requires competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that there is clear and unmistakable evidence 
that the preexisting cervical spine injury was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that the cervical spine injury 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  The Board also notes 
that the analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  More specifically, since there is 
clear and unmistakable evidence that preexisting cervical 
spine injury was not aggravated during service for the 
purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that cervical spine 
injury was not, in fact, aggravated during service (38 
U.S.C.A. § 1110).  The Board has found by clear and 
unmistakable evidence that the veteran's cervical spine 
injury was not aggravated by service in order to conclude 
that there was a preexisting disease.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


